Wac, Inc. v Weaver Mach. & Tool Co., Inc. (2018 NY Slip Op 06352)





Wac, Inc. v Weaver Mach. & Tool Co., Inc.


2018 NY Slip Op 06352


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


905 CA 17-02094

[*1]WAC, INC., PLAINTIFF-RESPONDENT,
vWEAVER MACHINE & TOOL CO., INC. AND VICTOR G. IANNO, JR., DEFENDANTS-APPELLANTS. 


BOUSQUET HOLSTEIN PLLC, SYRACUSE (GREGORY D. ERIKSEN OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
HARRIS BEACH PLLC, SYRACUSE (JULIAN B. MODESTI OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered March 7, 2017. The order granted plaintiff's motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court